DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 3-12, and 14-22 are allowed.
The following is an examiner’s statement of reasons for allowance:
With respect to claim  1 and 12, the prior art of record does not disclose the third sub-light beam is transmitted to the condenser lens after passing through the light splitting element, wherein the light splitting element comprises a first region and a second region, the first region and the second region are respectively disposed corresponding to the first light source unit and the second light source unit, wherein the first region of the light splitting element reflects the first sub-light beam emitted from the first light source unit and allows the fourth sub-light beam emitted from the second light source unit to pass through, and the second region of the light splitting element reflects the second sub-light beam emitted from the first light source unit and allows the third sub-light beam emitted from the second light source unit to pass through.
The closest prior art of record, Fig. 1 of Yamada, discloses the transmitting-reflecting clement 17, 27 (interpreted by the Office as the claimed light splitting element) disclosed by Yamada is divided into staggered first regions and second regions, the first regions only allow light beams of one color to be incident on and pass through, and the 
Although Fig. 13 of Yamada shows that the color separation filter 317g, 317r has different color light beams incident thereon from two sides, there is no region division on the color separation filter 317g, 317r, multiple color separation filters are required to form an optical system, and light beams emitted from the light source group 302a which incident on the left side of the color separation filter 317g, 3 17r as shown in Fig. 13 are all blue light with a specific polarization state (c.f., par. [0203]-[0205] of Yamada). As such, Yamada in the embodiment of Fig. 13 does not teach that two light source groups/units in two different directions may each provide light beams of different colors for incident on a first region and a second region of a same beam splitting element from two sides, respectively, wherein each of the first region and the second region provides different transmission and reflection effects based on its own characteristic. 
Claims 3-11 and 14-22 are allowed as they depend from allowed claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY L. BROOKS whose telephone number is (571)270-5711. The examiner can normally be reached M-F 9:00-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Toan Ton can be reached on 5712722303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JERRY L BROOKS/Primary Examiner, Art Unit 2882